UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        2/12/2020
 Alice L. Correa,

                                Plaintiff,
                                                            1:19-cv-10099 (PKC) (SDA)
                    -against-
                                                            ORDER
 Patricia Luise Donahue,

                                Defendant.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       It is hereby Ordered that the Initial Pretrial Conference scheduled for Tuesday, February

18, 2020 at 2:00 p.m. shall be held via telephone. The parties shall call the Court’s conference

line at 212-805-0110 once all parties are on the line.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Defendant. In

addition, a copy of this Order will be emailed to Defendant by Chambers.

SO ORDERED.

DATED:         New York, New York
               February 12, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
